GILBERT, Justice
(dissenting).
I respectfully dissent. While I agree with the majority that the trial court committed errors, I do not agree that those errors mandate reversal. As a general rule, when a party raises an issue for the first time on appeal, we review the party’s claim by using a plain error analysis. See State v. Cross, 577 N.W.2d 721, 723 n. 1 (Minn.1998); see also Minn. R.Crim. P. 31.02. In the past we have applied this analysis to alleged errors in jury instructions and there is no reason why we should not apply the same analysis in the present case. See Cross, 577 N.W.2d at 726; see also State v. Griller, 583 N.W.2d 736, 740 (Minn.1998) (applying a plain error analysis to an alleged error in jury instructions not objected to at trial).
Typically, “matters such as trial procedure, evidentiary rulings and jury instructions are subject to appellate review only if there has been a motion for a new trial in which such matters have been assigned as error.” Sauter v. Wasemiller, 389 N.W.2d 200, 201 (Minn.1986). Here, appellant neither objected to the erroneous instructions during trial nor raised the issue of the overall fairness of the instructions in a motion for a new trial. Instead, appellant raised these issues for the first time on appeal. The majority, however, fails to use our plain error analysis in this case. In footnote three, the majority states “thus the fact that neither counsel objected to the erroneous instruction is irrelevant, as is the concern of the concurring and dissenting opinions relating to the necessity of harmless error analysis.” The majority opinion then cites its “grave doubts” about the curative effect of the final correct instruction as grounds for reversing the conviction in the interests of justice. But the majority fails to give any reason for its departure from our usual practice of using a plain error analysis to review claims raised for the first time on appeal. I believe the appellant’s claim should be reviewed under our plain error analysis rather than create a new catch-all exception to the plain error analysis.
Under our plain error analysis, we only address the error if the appellant first meets the “heavy burden” of showing that “there is a ‘reasonable likelihood that the giving of the instruction in question [had] a significant effect on the verdict of the jury.’ ” Griller, 583 N.W.2d at 741 (quoting State v. Glidden, 455 N.W.2d 744, 747 (Minn.1990)). Because the errors complained of in the present case were timely corrected by the trial court and because the record indicates that the jury had a thorough understanding of the critical issues at trial, I believe appellant has not met his heavy burden of showing that there is a reasonable likelihood that the errors committed by the court in instructing the jury had a significant effect on the verdict.
It is true that in its first attempt to instruct the jury as to the elements of the charged crimes, the court misstated the definitions of “dangerous weapon” and “great bodily harm” — both critical elements of second-degree assault, the crime for which appellant was convicted. See Minn.Stat. § 609.222, subd. 1 (1998). However, the court, on its own initiative and with the approval of appellant, then partially corrected this error by giving the correct definition of great bodily harm. But, in so doing, it repeated the erroneous definition of a dangerous weapon. Still, the mere fact that errors were made does not alone warrant reversal, especially since the jury later brought this remaining definitional error to the court’s attention and, in response, the trial court issued the correct instruction.
*786The “designed as a weapon” language used in the original erroneous instructions defines dangerous weapon more narrowly than either the statute or the CRIMJIG. A dangerous weapon is defined statutorily as “any * * * instrumentality that, in the manner it is used or intended to be used, is calculated or likely to produce death or great bodily harm * * *.” Minn.Stat. § 609.02, subd. 6 (1998). The applicable CRIMJIG standard defines dangerous weapon as “anything which in the manner it is used or intended to be used is known to be capable of producing death or great bodily harm.” 13 Minn. Dist. Judges Ass’n, Minnesota Practice, CRIMJIG 13.06 (3d ed. Supp.1998) (hereinafter CRIMJIG 13.06). Seemingly, restricting the range of dangerous weapons to things designed as a weapon as opposed to things that os used are capable of or likely to produce death favored the appellant and therefore was not prejudicial.
Judges are only human, and as a consequence we have long known it to be “inevitable” that courts will sometimes make mistakes in charging the jury. See Goodsell v. Taylor, 41 Minn. 207, 210, 42 N.W. 873 (1889). However, for an equally long period we have recognized that such a mistake does not per se warrant a reversal of a conviction and that a court should have the opportunity to correct its own errors. Id. Therefore “it must be presumed that whenever the trial court in its charge corrects a proposition the jury accepts the correct as the law of the case.” Id.; see also State by Mondale v. Mecklenburg, 273 Minn. 135, 151, 140 N.W.2d 310, 320 (1966) (recognizing that, even if the original erroneous instruction was prejudicial, the court corrected the error by giving a proper instruction); Honan v. Kinney, 205 Minn. 485, 489, 286 N.W. 404, 405 (1939) (same); Strite Governor Pulley Co. v. Lyons, 129 Minn. 372, 375, 152 N.W. 765, 766 (1915) (same).
Here, the record belies a conclusion that the original erroneous instructions eonstitut-ed plain error. In its first two attempts at charging the jury, the trial court instructed the jury that a dangerous weapon was “anything designed as a weapon and is known to be capable of producing death or great bodily harm.” Neither time did the defense object to this instruction. It is difficult to determine from the record of this case if the defense’s silence in the face of the erroneous instructions was a tactical decision or just error. The nature of the erroneous instruction certainly suggests that the defense may have had a motive not to object at trial. Perhaps there was no objection because the defense realized that the bottle thrown by appellant was not “designed as a weapon” and therefore would not fit within the instruction. Yet, despite having never raised the issue at trial, on appeal, the same public defender’s office that represented appellant at trial claims that the erroneous instructions constitute reversible error. The majority opinion, without giving any reasons for doing so, gives the benefit of the doubt to the appellant. However, the clear mandate of our plain error analysis requires us to place a “heavy burden” on an appellant who failed to object to a claimed error at trial. Under the facts presented on the record, appellant has not met that burden.
Moreover, the trial court effectively cured any prejudicial effects these earlier instructions may have otherwise had by giving a proper instruction. The record suggests that the jury itself recognized the error in that the original instructions did not conform to the statutory language or the facts of the case before them. The jury therefore asked for clarification of the term dangerous weapon. In response, the trial court, with the consent of both parties, specifically instructed the jury that they had been given an incorrect instruction as to the definition of dangerous weapon and then gave the jury the definition of dangerous weapon set forth in CRIMJIG 13.06.1 Contrary to the doubt *787expressed by the majority about the jury’s capacity to resolve erroneous instructions, the very fact that it was the jury that requested a clarification of the erroneous instructions suggests that the jury had not been confused by the errors. Instead, the jury was keenly aware of the critical elements of the case. It seems highly unlikely that once it asked for the corrected definition the jury would not then apply that definition to the case before it.
Importantly, there is nothing inherent in the jury’s verdict to indicate that giving a correct instruction did not cure the errors. When used as a club or a projectile, a glass bottle can be an effective weapon. Here, the record indicates that appellant intentionally and repeatedly threw bottles at another person with great force and at close range, resulting in serious bodily harm to that person. Given such evidence, the mere fact that the jury convicted appellant of second-degree assault after receiving the correct instructions does not, in and of itself, cast any doubt on the jury’s understanding of the elements of the crime. Accordingly, I would affirm appellant’s conviction and his sentence of 21 months, which, I also note, was a downward durational departure from the presumptive 30-month sentence provided for by the sentencing guidelines.
LANCASTER, Justice
(dissenting).
I join the dissent of Justice Gilbert.

. As the majority notes, the definition of dangerous weapon in CRIMJIG 13.06 differs from that in Minn.Stat. § 609.02, subd. 6. Yet, despite the disparity in the language, both parties conceded at trial and on appeal that the CRIMJIG definition was proper. Indeed, while there may be some argument that the different language carries different meanings, the advisory committee’s 1990 comments to CRIMJIG 13.06 make it clear that the difference is purposeful. The language of CRIMJIG 13.06 originally mirrored the statutory definition of dangerous weapon. That definition, however, was challenged for being unconstitutionally vague. See State v. Graham, 366 N.W.2d 335, 337 (Minn.App.1985); State v. Jen*787sen, 373 N.W.2d 364, 365-66 (Minn.App.1985) pet. for rev. denied (Minn. Oct. 11, 1985). While the courts upheld the constitutionality of the statutory definition, they were concerned that the statute’s use of the term "likely” could improperly be interpreted to dilute the state’s burden of proof. Graham, 366 N.W.2d at 337-38. In response, CRIMJIG 13.06 was amended and its language changed to clarify the state’s high burden. See CRIMJIG 13.06, cmts. (1990).